Citation Nr: 1139555	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefits sought on appeal.  

In July 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was later associated with the claims file.  In September 2009, the Board remanded the Veteran's claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation in 1962 as a participant in two atomic nuclear weapon test series (Operations DOMINIC II and PLOWSHARE).  He also incurred additional in-service and post-service radiation exposure from February 1960 to January 1965 while serving in the Special Project Branch of the United States Army Engineer Research and Development Laboratory.

2.  In April 2001, the Veteran was diagnosed with prostate cancer, a radiogenic disease. 

3.  The preponderance of the evidence reflects that the Veteran's prostate cancer first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation. 



CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial rating decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO sent correspondence in June 2002, July 2002, and March 2006, a rating decision in March 2007, and a statement of the case in May 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication of the claim in the June 2011 supplemental statement of the case.  

As for the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant VA treatment records as well as other pertinent evidence.  The Veteran has also been provided an opportunity to submit testimony in support of his claims at a July 2009 Travel Board hearing.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to help the Veteran obtain evidence pertinent to his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  

In this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding federal records pertaining to the issue on appeal.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to that issue.  

Additionally, the Board observes that the specific procedures governing claims for service connection based on ionizing radiation exposure have been followed in this case.  38 C.F.R. §§ 3.309; 3.311.  Specifically, dose data gleaned from the Defense Threat Reduction Agency and the Veteran's service records have been forwarded to the Under Secretary for Health for a dose estimate based upon available methodologies.  That estimate, in turn, has been used by the Director of Compensation and Pension Service to prepare a May 2011 medical opinion, which fully addresses the relationship between the Veteran's prostate cancer and his radiation exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Significantly, the Veteran has not contended that his prostate cancer is related to any aspect of his military service apart from radiation exposure.  Moreover, the record does not otherwise suggest a link between that cancer and any in-service event, disease, or injury.  Indeed, there is no evidence of any complaints or treatment regarding prostate problems during the Veteran's entire period of active service.  Accordingly, the Board finds that a VA examination is not required with respect to his service connection claim.  38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist and that additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including malignant tumors, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection claims based on exposure to ionizing radiation are governed by 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311.  Under those provisions, a disorder attributable to in-service radiation exposure may be service connected in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, service connection may be presumptively established for specific diseases that are manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c) (West 2002 & 2011); 38 C.F.R. § 3.309(d) (2011).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  Such an activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3) (2011).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to in-service ionizing radiation exposure, or if they are otherwise linked medically to such exposure.  Other claimed diseases may be also considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports such a finding.  38 C.F.R. § 3.311(b)(4) (2011).  

Under the special development procedures outlined in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2011).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.   8 C.F.R. § 3.311(a)(2)(iii) (2011).

When it has been determined that:  (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2011).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2011).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from such exposure.  38 C.F.R. § 3.311(c)(1) (2011). 

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran, in written statements and testimony before the Board, contends that his currently diagnosed prostate cancer is etiologically related to his period of active duty.  While he concedes that he was not diagnosed with prostate cancer in service or for many years after, he nevertheless asserts that he developed the disease as a result of in-service exposure to ionizing radiation.  Specifically, the Veteran claims that he was exposed to radioactive contamination during a series of atmospheric nuclear tests known as Operations DOMINIC II and PLOWSHARE.  The Veteran also claims to have encountered fall-out radiation while assigned to the Special Projects Branch of the Army Engineer Research and Development Laboratories at Fort Belvoir, Virginia.

The Veteran's contentions of in-service radiation exposure have been corroborated by the Defense Threat Reduction Agency (DTRA), which confirmed his participation in Operations DOMINIC II and PLOWSHARE.  38 C.F.R. § 3.309(d)(3)(iv)(S) (2011).  Additionally, with respect to his other reported radiation exposure, the Veteran's DD Form 1141 reflects that he was assigned to the Special Project Branch from February 1960 to January 1965, a period that encompassed his last 32 months of active service. 

The above evidence establishes that the Veteran participated in radiation-risk activities and therefore satisfies the criteria for qualification as a radiation-exposed Veteran.  Accordingly, the level of his in-service radiation exposure would not require documentation if the record showed that he had been diagnosed with a disorder listed in 38 C.F.R. § 3.309(d).  Such is not the case here.  Indeed, while prostate cancer is classified as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), it is not among the disorders subject to presumptive service connection in radiation-exposed Veterans.  See 38 C.F.R. § 3.309(d)(2).  Thus, to warrant service connection, the Veteran's prostate cancer would need to be related to his in-service ionizing radiation exposure either by the VA Under Secretary of Health or by another competent source. 

In November 2006 correspondence, DTRA provided a radiation dose estimate for the Veteran's exposure during Operations DOMINIC II and PLOWSHARE.  Specifically, the agency estimated that, in the course of these tests involving the atmospheric detonation of nuclear devices, the Veteran received an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed dose to the prostate (alpha) of 0 rem, and an internal committed dose to the prostate (beta + gamma) of 1 rem.

The statement from DTRA also referenced the recently amended methodology for determining prostate doses based upon radiation exposure.  That new process "established conservative theoretical maximum doses utilizing actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios and radiation science fundamentals."  Additionally, DTRA emphasized that its revised maximum dose estimates were much higher than previous dose assessments and were specifically intended to provide the maximum benefit of the doubt to Veterans and to ensure that their reported doses were not less than their actual levels of exposure.  Essentially, under the new method, DTRA took into account worst-case parameters and assumptions of radiation exposure over and above what the Veteran might actually have encountered.  The agency also weighed the Veteran's testimony to ensure that there was an accurate assessment of his actual exposure and that no higher dose estimate could be found.  In this regard, DTRA expressly indicated that the Veteran had been apprised of its findings and had no further information to provide concerning his radiation exposure during the aforementioned nuclear test series.  Consequently, the Board finds that any additional information that may have been elicited in this regard has not been not obtained because of the Veteran's inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With respect to the Veteran's other reported radiation exposure, his DD Form 1141 reflects that he received a 10.385 rem accumulated dose during his period of service in the Special Project Branch from February 1960 to January 1965.  Significantly, the Veteran has conceded that his duties with the Special Project Branch continued after service when he worked for the same command as a civilian employee.  Nevertheless, in order to afford him every reasonable benefit of the doubt, the Board has assumed that all of his documented radiation exposure took place during his period of active duty.  See 38 U.S.C. § 5107 (b).

Having established that the Veteran was exposed to ionizing radiation in service and subsequently developed a radiogenic disease, which became manifest five years or more after his initial exposure, the Board determined, in its September 2009 remand, that additional development was warranted under the provisions of 38 C.F.R. § 3.311(c).  Accordingly, the Veteran's appeal was referred to the Under Secretary for Health for an opinion as to whether his prostate cancer was related to his in-service ionizing radiation exposure.  In an ensuing May 2011 memorandum, the Director of the Environmental Agents Service (DEAS), writing for the Under Secretary, opined that such a relationship was unlikely.  In support of that finding, DEAS noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health had been used to estimate the probability of a causal relationship between Veteran's in-service radiation exposure and his cancer.  For purposes of the calculation, the Veteran's estimated radiation doses in Operations DOMINIC II and PLOWSHARE and in the Special Projects Branch had been entered as separate values dating back to the earliest possible years of exposure (in this case, 1960 and 1962).  DEAS explained that this method had been used so as to maximize the probability of causation calculated by IREP.  Nevertheless, the calculation had yielded a 99th percentile value for the probability of causation of only 21.79 percent.  

In a subsequent May 2011 statement, a representative for the Director of Compensation and Pension Service took note of the DEAS findings.  The Director also observed that the Veteran had been 23 years old at the time of his initial radiation exposure and had not been diagnosed with lung cancer until approximately 41 years later.  Additionally, the Director noted that the Veteran had acknowledged several nonservice-related carcinogenic risk factors, including a 26-year history of smoking one pack of cigarettes per day and a family history of breast cancer.  Based on that evidence, the Director concluded that there was no reasonable possibility that the Veteran's prostate cancer was the result of his in-service exposure to ionizing radiation. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the May 2011 determination of the Director of Compensation and Pension Service, indicating that the Veteran's prostate cancer is unrelated to his in-service exposure to ionizing radiation, to be the most probative and persuasive evidence of record.  In rendering that opinion, the Director relied on the DEAS's IREP calculation, which was designed to yield the maximum probability of a nexus between the Veteran's prostate cancer and his in-service radiation exposure.  In addition, the Board considers it significant that the Director's opinion reflected a detailed understanding of the Veteran's pertinent medical history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that opinion was specifically rendered to address the issue on appeal and there are no competent contrary opinions of record.  Accordingly, the Board finds it unnecessary to remand the Veteran's claim for an additional opinion in this instance.  38 C.F.R. § 3.159(c)(4) (2011).

The Board recognizes that, in a March 2011 statement, the Veteran essentially argued that VA had not taken into account his total in-service radiation exposure.  In this regard, however, the Board wishes to emphasize that the radiation dose estimates obtained in the course of this appeal were specifically designed to exceed the actual dosages so to afford the Veteran every benefit of the doubt.  Moreover, as noted above, VA considered the Veteran's total estimated radiation dose incurred throughout his assignment with the Special Projects Branch, even though this specific detail included a period when he was not on active duty.  VA's liberal construction of the Veteran's in-service dose estimate was designed to provide him with every reasonable opportunity to prevail in his service connection claim.  In any event, there is no evidence suggesting that the Veteran was exposed to higher levels of in-service ionizing radiation apart from his own uncorroborated statements.  The Board acknowledges that the Veteran is competent to report in-service events of which he had personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to offer an opinion as to his actual level of in-service ionizing radiation exposure absent evidence showing that he has specialized knowledge to make that determination.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opinion on matter requiring specialized knowledge).  No such evidence has been presented here.

The Board finds the competent and credible evidence of record does not show that the Veteran's prostate cancer is related to his in-service radiation exposure.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Indeed, the evidence weighs against such a finding as the Director of Compensation and Pension Service has expressly determined that the Veteran's total in-service radiation dose level was insufficient to cause prostate cancer.  The Director's opinion was calculated in accordance with the IREP methodology and based on a worst-case assessment of the Veteran's radiation exposure.  Moreover, for the reasons outlined above, the Board has accorded that opinion great probative value.  Significantly, the Veteran has not rebutted the Director's findings by submitting medical opinion evidence that links his in-service radiation exposure to his prostate cancer.  Nor does the record otherwise suggest that such a nexus exists.  

Accordingly, as prostate cancer is not a presumptive disease for radiation-exposed Veterans and there is no competent evidence relating the Veteran's prostate cancer to his in-service radiation exposure, the Board finds that service connection is not warranted on a secondary basis.  38 C.F.R. §§ 3.309, 3.311 (2011).  

Nor is service connection warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran's service treatment records are negative for any complaints or clinical findings of prostate problems or malignancies.  Moreover, the record reflects that his prostate cancer was not diagnosed until April 2001, more than 38 years after he left active duty.  The Board acknowledges that, prior to receiving his actual diagnosis, the Veteran was treated for elevated prostate-specific antigen (PSA) levels.  Nevertheless, the onset of those symptoms was in the 1990s, which is still many years after his discharge from the military.  In view of the lengthy period without complaints or clinical findings of prostate cancer, there is no evidence of a continuity of symptomatology, and this weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, the Board observes that since neither prostate cancer nor any other malignant tumor was diagnosed within one year of service separation, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board does not question the sincerity of the Veteran's conviction that his prostate cancer is related to his military service, specifically his exposure to ionizing radiation.  However, as a layperson, the Veteran is not competent to render a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that he is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, while the Veteran can testify regarding events and symptoms that he has personally observed, he cannot provide a medical diagnosis for prostate cancer.  Nor can he relate that condition or any of its underlying symptoms to his period of active service. 

In sum, the Board finds that the competent evidence does not show that it is at least as likely as not that the Veteran's prostate cancer is related to his in-service exposure to ionizing radiation or to any other aspect of his military service.  The evidence also does not show that any malignant tumor manifested to a compensable degree within one year following the Veteran's separation from service.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for prostate cancer is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


